DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “display device compris[ing] separated illumination devices forming a pattern having two opposing curved sides and two opposing parallel sides” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 5, 8-9, 12, 14, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7, 9, 11, 14, 15, and 18 of U.S. Patent No. US 10704919 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of claims 2, 5, 8-9, 12, 14, and 17 of the current application can be mapped directed to a limitation of claims 1-2, 7, 9, 11, 14, 15, and 18 of U.S. Patent No. US 10704919. What difference there exists between the claims, specifically that of a “display device compris[ing] separated illumination devices forming a pattern having two opposing curved sides and two opposing parallel sides,” merely recites a difference in design choice.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-21 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because claims 14-21 is directed to a computer readable medium which can encompass non-statutory transitory forms of signal transmission. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). While the specification indicates that the computer readable medium could be “magnetic-storage media (e.g., hard disk drives, tape drives, and floppy disks), optical-storage media (e.g., Compact Disks (CDs), Digital Video Disks (DVDs), and BLU-RAY disks), [or] electronic- storage media (e.g., solid-state drives and flash media),” the broadest reasonable interpretation of “computer readable medium”, in light of the specification, could be interpreted by one of ordinary skill in the art encompasses transitory forms of signal transmission. The Examiner suggests amending the claims to specify that the computer readable medium is a non-transitory computer readable medium.
Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claim 1 is directed toward non-statutory subject matter, as shown below:
STEP 1: Do the claims fall within one of the statutory categories?  Yes.  Claims 2, 9, and 14 recite a system, computer-implemented method, and computer-readable medium for receiving directional information to a waypoint and determining directions to the waypoint, where it then directs a display device to illumination several lights to direct the user to the waypoint.
STEP 2A (PRONG 1): Are the claims directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claims are directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The system in claim 2 is a mental process and, therefore, an abstract idea. It recites “a computing device coupled to [a] display device and configured to: 
receive directional information for a waypoint along a route of travel for the personal mobility vehicle; 
based on the directional information, determine a direction to the waypoint from a current location of the personal mobility vehicle; 
and indicate, by communicating with the display device, the direction using the separated illumination devices of the display device.”
These limitations are under broadest reasonable interpretation a mental process that can be practically performed in the human mind and, therefore, an abstract idea. Particularly, receiving directional information to a waypoint and determining a direction to the waypoint demonstrate a mental process commonly used in day-to-day navigation. This is equivalent to a person receiving directions and following them to a desired destination. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person can mentally receive directional information to a waypoint and determine directions to that waypoint. 
Claims 9 and 14 recite a method and computer-readable medium, respectively, whose steps and stored instructions are commensurate in scope with claim 2, and therefore are examined under the same criteria as claim 2. Thus, the claims recite a mental process.
STEP 2A (PRONG 2): Do the claims recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to affect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 2 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. The system of claim 2 comprises:
a display device configured to couple to a personal mobility vehicle, wherein the display device comprises separated illumination devices forming a pattern having two opposing curved sides and two opposing parallel sides; 
and a computing device coupled to the display device.
The computing device merely performs the limitations cited as the judicial exception, and represents a general automation of the performed actions and not integrated the actions into practical application. The display device and comprising illumination devices activate in response to the determination of direction to the waypoint, and thus describe post-solution activity, which is a form of insignificant extra-solution activity that does not integrate the judicial exception into a practical application. Therefore, claim 1 does not have additional elements that integrate the recited judicial exception into a practical application and the claims are directed to the judicial exception. 
Claims 9 and 14 recite a method and computer-readable medium, respectively, whose steps, stored instructions, and devices performing them are commensurate in scope with claim 2, and therefore are examined under the same criteria as claim 2. Thus, the claims fail to integrate the judicial exception into practical application.
STEP 2B: Do the claims recite additional elements that amount to significantly more than the judicial exception? No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 2 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field. The computing device receiving and determining the directional information and communicating the information is well-understood, routine, and conventional, i.e. WURC, activity performed by the recited computing device, and therefore does not add significantly more than the judicial exception because the computing device is recited at a high level of generality and merely automates the actions. The display and illumination devices responding to communicated directional information also perform well-understood, routine, and conventional (WURC) activities in the field without amounting to significantly more. Therefore, claim 2 does not recite additional elements that amount to significantly more than the judicial exception.
Claims 9 and 14 recite a method and computer-readable medium, respectively, whose steps, stored instructions, and devices performing them are commensurate in scope with claim 2, and therefore are examined under the same criteria as claim 2. Thus, the claims do not recite additional elements that amount to significantly more than the judicial exception.
CONCLUSION
Thus, since claims 2, 9, and 14 are: (a) directed towards an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 2, 9, and 14 are directed towards non-statutory subject matter.
Dependent claims 3-8, 10-13, and 15-21 further limit the abstract idea presented in claims 2, 9, and 14, respectively, without integrating the abstract idea into practical application or adding significantly more. Specifically, all of the dependent claims are directed to: 
structural placements, arrangements, and/or configurations of the display device and illumination devices in the display device, which do not help to integrate the judicial exception into practical application or amount to significantly more than the judicial exception, or
are directed to how the display and illumination devices operate upon receiving communication from the computing device, which only further limits the previously described post-solution (insignificant extra-solution) activity. 
As such, claims 2-21 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-6, 8-16, and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alberola et al. (US 20170082450 A1).
Regarding claim 2, Alberola discloses a system, comprising: 
a display device configured to couple to a personal mobility vehicle (see at least paragraph [0099] and Fig. 5), wherein the display device comprises separated illumination devices forming a pattern having two opposing curved sides and two opposing parallel sides (see at least paragraphs [0077] and [0097]); 
and a computing device coupled to the display device (see at least paragraphs [0059-0062]) and configured to: 
receive directional information for a waypoint along a route of travel for the personal mobility vehicle (see at least paragraphs [0030], [0046], and [0069]); 
based on the directional information, determine a direction to the waypoint from a current location of the personal mobility vehicle (see at least paragraph [0069]); 
and indicate, by communicating with the display device, the direction using the separated illumination devices of the display device (see at least paragraph [0078]).

Regarding claim 9, Alberola discloses a computer-implemented method (see at least paragraphs [0059-0062]) comprising: 
receiving, by a computing device, directional information for a waypoint along a route of travel for a personal mobility vehicle (see at least paragraphs [0030], [0046], and [0069]); 
determining, by the computing device and based on the directional information, a direction to the waypoint from a current location of the personal mobility vehicle (see at least paragraph [0069]); 
and displaying, via a display device configured as part of the personal mobility vehicle, an indication of the direction within an illumination pattern on the display device for navigating the personal mobility vehicle along the route of travel to the waypoint (see at least paragraphs [0046], [0062], and [0077-0078]), wherein: 
the illumination pattern includes illumination devices that are separated by a region therebetween and that form two opposing curved sides and two opposing parallel sides of the illumination pattern (see at least paragraphs [0077] and [0097]); 
and the displaying the indication of the direction within the illumination pattern comprises illuminating a portion of the illumination pattern (see at least paragraph [0078]).

Regarding claim 14, Alberola discloses a computer-readable medium comprising computer-readable instructions (see at least paragraphs [0074-0076]) that, when executed by at least one processor of a computing device (see at least paragraphs [0059-0062]), cause the computing device to perform operations comprising: 
receiving directional information for a waypoint along a route of travel for a personal mobility vehicle (see at least paragraphs [0030], [0046], and [0069]); 
determining, based on the directional information, a direction to the waypoint from a current location of the personal mobility vehicle (see at least paragraph [0069]); 
and displaying, via a display device coupled to the computing device and configured as, part of the personal mobility vehicle, an indication of the direction within an illumination pattern on the display device for navigating the personal mobility vehicle along the route of travel to the waypoint (see at least paragraphs [0046], [0062], and [0077-0078]), wherein: 
the illumination pattern includes illumination devices that are separated by a region therebetween and that form two opposing curved sides and two opposing parallel sides of the illumination pattern (see at least paragraphs [0077] and [0097]); 
and the displaying the indication of the direction within the illumination pattern comprises illuminating a portion of the illumination pattern (see at least paragraph [0078]).

Regarding claims 3, 10, and 15, Alberola discloses the pattern has one or more illumination devices in a middle region of the two opposing curved sides and the two opposing parallel sides of the pattern (see at least paragraphs [0096-0098] and Figs. 3A-3B).

Regarding claim 4, 11, and 16, Alberola discloses the one or more illumination devices in the middle region are arranged as a circle of illumination devices (see at least paragraphs [0096-0098] and Figs. 3A-3B); 
and the indicating the direction using the separated illumination devices comprises causing the display device to display the direction using a portion of the circle of illumination devices in the middle region and a portion of the illumination devices that form the two opposing curved sides and the two opposing parallel sides of the pattern (see at least paragraphs [0078] and [0096-0098], and Figs. 3A-4B).

Regarding claim 5, Alberola discloses the illumination devices forming the two opposing curved sides and the two opposing parallel sides of the pattern are greater in size than the one or more illumination devices in the middle region (see at least paragraph [0097]).

Regarding claim 6 and 13, Alberola discloses the indicating the direction using the separated illumination devices causes the display device to illuminate less than all of the illumination devices that form the pattern (see at least paragraphs [0078] and [0096-0098], and Figs. 3A-4B).

Regarding claim 8, Alberola discloses the personal mobility vehicle, wherein: 
the personal mobility vehicle includes a handlebar assembly (see at least paragraph [0099] and Fig. 5); 
and the display device is coupled to the handlebar assembly (see at least paragraph [0099] and Fig. 5).

Regarding claim 12, Alberola discloses the displaying the indication of the direction comprises sequentially illuminating portions of the illumination pattern to indicate an upcoming change in direction along the route of travel (see at least paragraphs [0105-0107] and Figs. 4A-4B).

Regarding claim 18, Alberola discloses the illumination devices comprise light-emitting diodes (LEDs) (see at least paragraph [0077]).

Regarding claim 19, Alberola discloses the displaying the indication of the direction within the illumination pattern comprises blinking the portion of the illumination pattern at an increasing rate as the personal mobility vehicle moves closer to the waypoint (see at least paragraphs [0025] and [0041]).

Regarding claim 20, Alberola discloses the directional information for the waypoint along the route of travel for the personal mobility vehicle is received, over a network connection, from one or more servers associated with a transportation management system (see at least paragraphs [0062] and [0066-0068]).

Regarding claim 21, Alberola discloses receiving directional information for a next waypoint along the route of travel for the personal mobility vehicle (see at least paragraphs [0030], [0046], [0069], and [0141-0153] and Figs. 6-7); 
determining, based on the directional information for the next waypoint, a direction to the next waypoint from the waypoint (see at least paragraphs [0069] and [0141-0153] and Figs. 6-7); 
determining that the personal mobility vehicle has reached the waypoint (see at least paragraphs [0124] and [0141-0153] and Figs. 6-7); 
and displaying, via the display device, an indication of the direction to the next waypoint within the illumination pattern of the display device (see at least paragraphs [0141-0153] and Figs. 6-7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Alberola in view of Beaurepaire et al. (US 20200175429 A1).
Regarding claim 7 and 17, Alberola does not disclose the computing device is further configured to indicate, by communicating with the display device and using the separated illumination devices, a match between the personal mobility vehicle and a transportation requester. 
However, Beaurepaire teaches the computing device is further configured to indicate, by communicating with the display device and using the separated illumination devices, a match between the personal mobility vehicle and a transportation requester (see at least paragraphs [0031] and [0143]).
It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the user and reservation identification of Beaurepaire into the light indicating system of Alberola because both are directed toward networking devices for use with personal transportation vehicles (i.e. bicycles, scooters, etc.). This would allow a user to locate and use a vehicle outfitted with the networking device quickly so that they can reach its destination more efficiently.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Javier (GB 2538145 A) discloses a device mounted to a bicycle handlebar that indicates a direction to a destination via a ring of lights.
Bertolotti et al. (WO 2019166609 A1) discloses a portable navigation device comprising at least one light indicator and capable of being mounted to a bicycle handlebar.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C BEAN whose telephone number is (571)272-5255. The examiner can normally be reached 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.B./           Examiner, Art Unit 3666      

/ANNE MARIE ANTONUCCI/           Supervisory Patent Examiner, Art Unit 3666